DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 21 objected to because of the following informalities:  the phrase “a particles” in the first sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 21, 23, 28, 29, 31, 33, and 34 are rejected under 35 U.S.C. 102a1 as being anticipated by Ma (US 2013/0257056).
Ma shows a system for thermal energy storage using particles, the system comprising:  a first heat exchanger 102 configured to facilitate a storage of a thermal energy in the particles; a silo 106 configured to store the particles; a second heat exchanger 108 configured to facilitate a transfer of the thermal energy between the particles and a working fluid [0047]; and a means 110 for facilitating a conversion of the thermal energy from the working fluid to mechanical energy or electrical energy; wherein the means for facilitating a conversion comprises a turbine as recited in claim 23 [0063].  Regarding claim 28, the first heat exchanger receives the thermal energy from a concentrated solar power plant 104 to transfer heat to the particles.  Regarding claim 29, the second heat exchanger comprises a fluidized bed heat exchanger (see Fig. 1).  Regarding claim 31, the turbine comprises a shaft that converts mechanical energy to electrical energy [0067].  Regarding claims 33 and 34, the working fluid is an inert gas (air, [0051]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 25-27, 30, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (from above).
Ma discloses the hot particle temperature being about 840 degrees C.  The temperature of about 1170 deg. C would have been obvious to one having ordinary skill in the art at the time the invention was since it has been held that discovering an optimum value of a result involves only routine skill in the art.  Regarding claim 26, although system of Ma uses solar energy to heat the particles, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the system of Ma could be modified to use electrical energy since the objective of the system is to heat the particles.
Regarding claims 27 and 30, the recited temperatures would have been obvious to one having ordinary skill in the art at the time the invention was since it has been held that discovering an optimum value of a result involves only routine skill in the art.  The materials as recited in claim 32 would have been a matter of design choice.  Using claim 35 as recited in claim 35 would have been a matter of design choice since it will still carry out the intended tasks of the working fluid.  Regarding claim 36, the water will convert to a vapor phase one heated.
Allowable Subject Matter
7.	Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763